Exhibit 99.1 RLJ ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED SEPTEMBER 30, 2 SILVER SPRING, MD – November 14, 2016 – RLJ Entertainment Inc., (“RLJ Entertainment,” “RLJE” or “the Company”) (NASDAQ: RLJE), today announced financial results for the quarter ended September 30, 2016. Highlights FROM THE QUARTER Revenues from Proprietary Digital Channels (“SVOD”) Doubled Year-Over-Year; Up 17% Sequentially • As of September 30, 2016, Acorn TV paid subscriber base was 375,000, representing an increase of 125% when compared to September 30, 2015, and an increase of 17% when compared to the end of the prior quarter 2016. • Revenues from our Direct-to-Consumer segment, which primarily consists of our SVOD channels, increased from $4.1 million to $4.7million when compared to the prior quarter 2016.Our Direct-to-Consumer segment operating income was $1.7million for the current period, representing an improvement of $2.5 million when compared to third quarter last year and $0.6 million improvement when compared to prior quarter 2016. • Gross margin increased to 38% compared to 30% for the previous quarter and 29% for the same period last year.This improvement in gross margin is primarily attributable to the growth of our SVOD channels, which deliver a higher profit margin, and lower inventory and content impairments. • Our loss from continuing operations improved by $2.4 million to $0.4 million when compared to the prior quarter 2016.The improvements in our operating results are due to improved revenues and margins. AMC STRATEGIC TRANSACTION On October 14, 2016, we entered into a strategic relationship with AMC Networks Inc. (“AMC”) consisting of $65 million senior debt and warrants for AMC to acquire 50.1% of our common stock on at $3.00 per share on a fully diluted basis. This relationship not only provides liquidity but also creates the opportunity for synergistic benefits. After repayment of our prior senior debt, we received net proceeds of $8.5million to fuel our future growth. Additionally, the AMC facility (1) substantially lowers our interest rate, (2)provides longer term with no principal payments until the end of the fifth year (except for a $5 million principal payment after one year) and (3)contains financial covenants that have been established at levels that provide increased operational flexibility.AMC and RLJE are working together to deliver synergistic and transformational benefits.
